Judgment, Supreme Court, New York County (Marcy Friedman, J.), entered July 25, 2000, which dismissed the petition brought pursuant to CPLR article 78 to annul respondents’ denial of petitioner’s application for accident disability retirement benefits, unanimously affirmed, without costs.
The application was properly denied in view of the credible evidence, including petitioner’s medical records and the results of respondents’ examinations of petitioner, supporting respondent Medical Board’s determination that petitioner’s disability did not stem from the orthopedic condition upon which his application for accident disability retirement benefits was premised (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761). Concur — Sullivan, P. J., Williams, Ellerin, Lerner and Saxe, JJ.